Citation Nr: 1441756	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Basic eligibility for entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnessota.  The Veteran was scheduled for a hearing in April 2013, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).    


FINDING OF FACT

The most probative evidence shows that the Veteran did not have active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt nonservice-connected pension benefits. 38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1 , 3.2, 3.3, 3.6, 3.203, 3.314 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

 Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Board finds no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Law and Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  

A veteran who served in the Republic of Vietnam beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is considered to have served during the Vietnam Era.  38 C.F.R. § 3.2.  Otherwise, a veteran is considered to have served during the Vietnam Era for active service beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  Id.

The Veteran's DD214 shows active duty service from August 1975 to December 1975.  He did not serve in Vietnam, and thus he must have had active service during the period beginning on August 5, 1964 and ending on May 7, 1975 in order to have served during the Vietnam Era.  Such active service is not shown.  

The Veteran has asserted that he had Reserve service during the Vietnam Era.  A June 2011 Request for Information report yielded the information that the Veteran served on active duty for training (ACDUTRA) from April 19, 1974 to August 27, 1974, while in the Texas Air National Guard.  Although this ACDUTRA service includes some service during the Vietnam Era, ACDUTRA does not constitute active service under VA law unless there was disability or death from disease or injury incurred or aggravated in the line of duty during active duty for training.  See 38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a).  The Veteran has not stated, and there is no evidence showing, that either is the case.  Therefore, the Veteran does not have the qualifying wartime service to render him eligible for nonservice-connected pension benefits under the law.  

The Board regrets that it cannot render a favorable decision on this claim.  However, there is no authority in the law for an award of nonservice-connected pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.


ORDER

Basic eligibility for entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


